 

ADVISORY BOARD CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (“Agreement”) is made and entered into as of the 30
day of August, 2013 (“Effective Date”), by and between Perry Rogers
(“Consultant”) and Loton, Corp., a Nevada corporation (“Company”).

 

In consideration of the mutual promises and agreements contained herein, the
parties hereto hereby agree as follows:

 

Section 1. Advisory Board Consulting Services. During the term of this
Agreement, Consultant shall be a member of and serve on the Company’s Advisory
Board. The Company may, from time to time, request Consultant to advise
management of the Company with respect to various aspects of the Company’s
business. Consultant agrees to provide such advisory services to the Company;
provided that, it does not conflict with any of Consultant’s other business
commitments.

 

Section 2. Term and Termination. This Agreement shall become effective on the
date first written above and shall continue in full force and effect for one (1)
year or until sooner terminated by either party, with or without cause, and with
or without the giving of any reasons, by giving written notice thereof to the
other party at least ten (10) calendar days before the termination is to be
effective. Each party hereto acknowledges and agrees that neither party has made
any representations or warranties (expressed or implied) to keep this Agreement
in effect for any specified or minimum period of time.

 

Section 3. Compensation and Expenses. The Company will provide Consultant with
the following compensation and expense reimbursement during the term of this
Agreement:

 

3.1 Stock Grant. Consultant shall receive a grant of 100,000 shares of the
Company’s restricted common stock (“Stock Grant”), which shall vest on the date
that is one year after the date of this Agreement and be subject to a lock-up of
one (1) year from the date of vesting. The Stock Grant will be evidenced by and
subject to the terms and conditions of a separate Notice of Grant and Restricted
Stock Agreement.

 

3.2 Expenses. Any expenses incurred by Consultant at the request of the Company
shall be reimbursed by the Company subject to receipt by the Company of
appropriate documentation.

 



 

 

 

Section 4. Status. Neither this Agreement, nor any transaction under or relating
to this Agreement, shall be deemed to create an agency, partnership or joint
venture relationship between the parties hereto. Consultant shall not be an
employee of the Company. Consultant is and shall be an independent contractor.
Consultant shall have neither the power nor the authority to negotiate and/or
execute agreements on behalf of the Company, and Consultant shall not be
authorized to bind the Company in any way whatsoever.

 

Section 5. Proprietary Rights. Consultant acknowledges and agrees that
Consultant has no right to or interest in the work, product, documents, reports
or other materials created by Consultant specifically in connection with
rendering strategic advisory services performed hereunder, nor any right to or
interest in any copyright therein. Nothing contained herein shall prevent
Consultant from performing similar services to other companies. The Company
acknowledges that Consultant renders similar services to other similarly
situated companies.

 

Section 6. Confidentiality.

 

6.1 Confidential Information Defined. The Company may disclose to Consultant
non-public information to further the performance of this Agreement.
“Confidential Information” means all information (written or oral) disclosed by
the Company, including but not limited to technical, financial and business
information relating to the Company’s products, services, processes, profit or
margin information, finances, customers, suppliers, marketing, and future
business plans. All Confidential Information shall remain the sole property of
the Company, and Consultant shall have no rights to the Confidential
Information. The obligations of Consultant under this Section 6 shall survive
the termination of this Agreement.

 

6.2 Return of Information. At any time during the term of this Agreement or
after the expiration of this Agreement, upon written request by the Company,
Consultant shall return within three (3) business days all originals and copies
thereof of any and all Confidential Information; however Consultant may keep one
copy for his files.

 

6.3 Exceptions. Notwithstanding the other provisions of this Agreement, nothing
received by Consultant shall be considered to be Confidential Information of the
Company, if (a) it has been rightfully received by Consultant from a third party
without confidentiality limitations; (b) it was known to Consultant prior to his
first receipt thereof, as shown by files or other back-up documentation existing
at the time of initial disclosure; or (c) it is required to be disclosed in the
context of any administrative or judicial proceeding, provided that prior
written notice of such required disclosure and an opportunity to oppose or limit
disclosure is given to the Company.

 

Section 7. Miscellaneous.

 

7.1 Notices. Any notice or other document to be given hereunder by any party
hereto to any other party hereto shall be in writing and delivered in person or
by courier, electronically by facsimile or sent by any express mail service,
postage or fees prepaid at the following addresses:

 

2

 

 



If to Consultant, to:

 

Perry Rogers

[Address]

[Address]

[Email]

 

If to the Company, to:

 

Loton, Corp.

4751 Wilshire Blvd 3rd Floor

Los Angeles, CA 90010

[Email]

Attention: Chief Executive Officer

 

or at such other address or number for a party as shall be specified by like
notice. Any notice which is delivered in the manner provided herein shall be
deemed to have been duly given to the party to whom it is directed (a) on the
day when personally served, including delivery by express mail and overnight
courier, and (b) on the business day of confirmed transmission by
telecommunications device.

 

7.2 Entire Agreement. This Agreement is intended by the parties hereto to be the
final expression of their agreement with respect to the subject matter hereof
and is the complete and exclusive statement of the terms thereof. This Agreement
supersedes and terminates all prior agreements, arrangements and understandings
between or among the Company and Consultant with respect to the subject matter
hereof.

 

7.3 Amendment; Waiver. This Agreement may not be modified, amended or waived in
any manner except by an instrument in writing signed by both parties hereto. The
waiver by either party of compliance with any provision of this Agreement by the
other party shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by such party of a provision of
this Agreement.

 

7.4 Governing Law. This Agreement shall be deemed to be made in, and in all
respects shall be interpreted, construed, and governed by and in accordance
with, the laws of the State of California.

 

7.5 Scope of Agreement. This Agreement shall bind and inure to the benefit of
the Company and its successors and assigns and of Consultant and its successors.

 

7.6 No Conflicts. Consultant represents and warrants to the Company that, at all
times during the term of this Agreement, Consultant’s performance of the
services contemplated by this Agreement shall not conflict with any agreement,
commitment or obligation on the part of Consultant to any employer or other
third party.

 

7.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first written above.

 

 

  LOTON, CORP.           By:  /s/ Robert Ellin   Name:
Title: Robert Ellin
Chief Executive Officer               /s/ Perry Rogers   Perry Rogers

 

4

 

 